DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al. (US 2017/0164848 A1) in view of Presura et al. (US 2017/0231513 A1).
Regarding claim 1,  Nadeau et al. (‘848) teach an electronic device comprising: a housing comprising an inner space (see [0069]; and Fig. 2); a sensor structure positioned in the housing and exposed through a part of the housing (see [0069]; and Fig. 2); and a processing circuit operatively connected to a light-receiving element and configured to generate photoplethysmogram (PPG) data by using the light-receiving element (see claim 8), wherein the sensor structure (#200) comprises: a substantially transparent plate (#242) comprising a first surface facing a direction away from the inner space and a second surface facing a direction away from the first surface (#224), a support structure positioned in the inner space while facing the transparent plate, at least one light-emitting element which is mounted on the support structure while being spaced apart from the second surface and which is inserted between the second surface and the support structure (#218), the light-receiving element mounted on the support structure and positioned between the second surface (#220) and the support structure while being adjacent to a side surface of the light-emitting element (see [0069]; and Fig. 2). Nadeau et al. fail to explicitly teach a spatial light modulator. However, Presura et al. (‘513) from the same field of endeavor do teach a spatial light modulator (SLM) (#130) disposed between the transparent plate and the light-emitting element while being spaced apart from the light-emitting element (#110) and at least one electrical path electrically connected to the SLM (see [0047]; and Fig. 7). It would be obvious to one of ordinary skill in the art to modify the invention of Nadeau et al. with the features of Presura et al. for the benefit of more efficient and even light modulation.
Regarding claims 2-13,  Nadeau et al. (‘848) in view of Presura et al. (‘513) teach the invention of claim 1. The further dependent claims amount to mere design choice. See Nadeau et al. (‘848) [0069] and Presura et al. (‘513) [0047] for various combinations possible. See MPEP 2144.04 VI In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claims 14 and 15, the claims are rejected mutatis mutandis in view of the rejection of claim 1 Nadeau et al. (‘848) in view of Presura et al. (‘513).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793